827 S.W.2d 859 (1992)
MERRILL LYNCH, PIERCE, FENNER, & SMITH, INC., et al.,
v.
J.B. HUGHES, et al.
No. D-1323.
Supreme Court of Texas.
April 22, 1992.
W. Wendell Hall, San Antonio, Katherine D. Hunt, Houston, for petitioners.
Francis I. Gandy, Jr., Corpus Christi, for respondents.
PER CURIAM.
After appeal of a trial court's order denying arbitration, the parties settled their dispute. Despite having received a joint motion to dismiss the appeal, the court of appeals issued an opinion dismissing for want of jurisdiction. 809 S.W.2d 679 (Tex. App.1991).
The filing of a joint motion to dismiss prior to disposition mooted the appeal: "`[I]t is axiomatic that appellate courts do not decide cases in which no controversy exists between the parties.' Accordingly, if no controversy continues to exist between [the parties], the appeal is moot and this court must dismiss the cause." General Land Office v. OXY U.S.A., Inc., 789 S.W.2d 569, 570 (Tex.1990) (quoting Camarena v. Texas Employment Comm'n, 754 S.W.2d 149, 151 (Tex.1988)) (citation omitted); see Texas Water Comm'n v. Coalition Advocating a Safe Environment, 819 S.W.2d 799 (Tex.1991) (per curiam).
Pursuant to Rule 170 of the Texas Rules of Appellate Procedure, a majority of the court grants the Petitioners' application for writ of error and, without hearing oral argument, vacates the judgment and opinion of the court of appeals and dismisses this cause as moot.